Title: To John Adams from Benjamin Stoddert, 15 October 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 15 Octor. 1798.

In my letter of to Day on the subject of appointments—I omitted to mention Mr Benjamin Strother, (Who was an Officer in the Army & resigned on accot of pecuniary embarrassments, under circumstances honorable to himself)—as a Lieutenant of Marines.
I now beg leave to mention him for that appointment—He is recommended by the Secy at War, & is spoken of by the officers with whom he served as a very brave Man. Such Men only  should be in the Navy.
I have the honor to be / with the highest respect / & esteem sir Yr Most / Obedt. Servt.
Ben Stoddert